Exhibit 10.44

UNIVERSAL COMPRESSION HOLDINGS, INC.
SUMMARY OF COMPENSATION FOR
DIRECTORS AND EXECUTIVE OFFICERS

Director Compensation

Directors who are employees receive no separate compensation for Board service.
As of the filing of the Company’s annual report on Form 10-K for the year ended
December 31, 2006, non-employee directors receive the following for their
service on the Board:

·                     An annual retainer of $30,000 for serving on the Board.

·                     An annual fee for serving as Chair of a Committee. These
fees are as follows: $10,000 for the Audit Committee Chair; $5,000 for the
Compensation Committee Chair; and $5,000 for Nominating and Corporate Governance
Committee Chair.

·                     Fees for meeting attendance of between $500 and $1,000 per
Board or Committee meeting attended, except in the case of a Committee Chair,
who will receive $1,500 per Committee meeting attended.

·                     Reimbursement for reasonable out-of-pocket expenses.

Non-employee directors also receive stock option awards under the Universal
Compression Holdings, Inc.’s Incentive Stock Option Plan with a target value
equal to $125,000 (with an assumed option valuation rate as a percentage of face
value) rounded to the nearest 100 options.

Named Executive Officers

The named executive officers (as such term is defined under the rules and
regulations of the Securities and Exchange Commission) of the Company serve at
the discretion of the Board of Directors. From time to time, the Compensation
Committee of the Board of Directors reviews and determines the salaries that are
paid to the Company’s executive officers. The following are the annualized base
salaries for the named executive officers effective as of the filing of the
Company’s annual report on Form 10-K for the year ended December 31, 2006:

Name

 

Base Salary

 

 

 

 

 

Stephen A. Snider, Chairman, President and Chief Executive Officer

 

$

550,000

 

Ernie L. Danner, Executive Vice President and Chief Operating Officer

 

$

355,000

 

J. Michael Anderson, Sr. Vice President and Chief Financial Officer

 

$

310,000

 

D. Bradley Childers, Sr. Vice President

 

$

300,000

 

Kirk E. Townsend, Sr. Vice President

 

$

315,000

 

 

Named executive officers are also eligible to participate in an Officer’s
Incentive Plan, which provides such executive officers with the potential to
earn a cash bonus expressed as a percentage of salary. The Officer’s Incentive
Plan for the transition period beginning April 1, 2006 and ending December 31,
2006 was approved by the Compensation Committee of the Board of Directors on
May 1, 2005.  The nine-month measurement period was a result of the Board of
Directors’ decision, in December 2005, to change the Company’s fiscal year end
from March 31 to December 31.

The named executive officers are also eligible to participate in the following:


--------------------------------------------------------------------------------


·                     Universal Compression Holdings, Inc.’s Incentive Stock
Option Plan;

·                     Universal Compression Holdings, Inc.’s Restricted Stock
Plan;

·                     Universal Compression, Inc.’s Employees’ Supplemental
Savings Plan;

·                     Universal Compression Holdings, Inc.’s Employee Stock
Purchase Plan;

·                     the Company’s broad-based benefit programs available to
its salaried employees, including 401(k), health, disability and life insurance
programs.


--------------------------------------------------------------------------------